                     Case 2:21-cv-02334-GW-SK Document 1 Filed 03/17/21 Page 1 of 6 Page ID #:1



                      1   Allison V. Saunders (Bar No. 220010)
                          asaunders@fordharrison.com
                      2   Jenny S. Choi (Bar No. 285839)
                          jchoi@fordharrison.com
                      3   FORD & HARRISON LLP
                          350 South Grand Avenue, Suite 2300
                      4   Los Angeles, CA 90071
                          Telephone: 213-237-2400
                      5   Facsimile: 213-237-2401
                      6   Attorneys for Defendant
                          LOS ROBLES REGIONAL MEDICAL CENTER
                      7
                      8                             UNITED STATES DISTRICT COURT
                      9                            CENTRAL DISTRICT OF CALIFORNIA
                     10
                     11   ABIGAIL THOMPSON,                           Case No.
                     12                       Plaintiff,
                                                                      NOTICE OF REMOVAL OF
                     13         v.                                    ACTION BY DEFENDANT LOS
                                                                      ROBLES REGIONAL MEDICAL
                     14   LOS ROBLES REGIONAL                         CENTER PURSUANT TO 28 U.S.C.
                          MEDICAL CENTER, a California                §§ 1331, 1367, 1441, 1446 AND
                     15   corporation, and DOES 1 through 10,,        29 U.S.C. § 185(a)
                     16                       Defendants.
                                                                      Action filed:                 7/31/20
                     17                                               First Amended Complaint:      8/5/20
                                                                      Second Amended Complaint:     2/16/21
                     18                                               Date of Removal:              3/17/21
                     19
                     20           TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
                     21   THE CENTRAL DISTRICT OF CALIFORNIA:
                     22           PLEASE TAKE NOTICE that Defendant Los Robles Regional Medical
                     23   Center (“Hospital”) files this notice of removal pursuant to 28 U.S.C. §§ 1331,
                     24   1367, 1441, and 1446.
                     25   I.      INTRODUCTION
                     26           1.      Plaintiff Abigail Thompson (“Plaintiff”) filed a complaint on June 4,
                     27   2019 in the United States District Court for the Central District of California
                     28   against Hospital and Service Employees International Union Local 121RN
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:12123200.1                                             NOTICE OF REMOVAL
    LOS A NG EL ES
                     Case 2:21-cv-02334-GW-SK Document 1 Filed 03/17/21 Page 2 of 6 Page ID #:2



                      1   (“Union”) titled “Abigail Thompson v. Los Robles Regional Medical Center, et al.”
                      2   Case No. 2:19-cv-04876 (“Prior Action”). (Declaration of Jenny S. Choi (“Choi
                      3   Decl.”) ¶ 4, Ex. A.) The Prior Action included causes of action for Breach of
                      4   Collective Bargaining Agreement under section 301 of the Labor Management
                      5   Relations Act (“LMRA Section 301 Claim”), retaliation in violation of California
                      6   Health and Safety Code section 1278.5, and race discrimination in violation of the
                      7   California Fair Employment and Housing Act (“FEHA”).
                      8           2.      On July 14, 2019, Plaintiff filed a First Amended Complaint in the
                      9   Prior Action to add claims of age discrimination and retaliation in violation of
                     10   FEHA. (Choi Decl. ¶ 5, Ex. B.)
                     11           3.      Both Hospital and the Union filed Motions to Dismiss the LRMA
                     12   Section 301 Claim. On July 14, 2020, this Court granted the Motions to Dismiss.
                     13   The Court declined to exercise supplemental jurisdiction over the remaining state
                     14   claims and dismissed the Prior Action without prejudice. (Choi Decl. ¶ 6.)
                     15           4.      Plaintiff filed a Notice of Appeal of the Prior Action. The Appeal is
                     16   currently pending in the United States Court of Appeals for the Ninth Circuit, Case
                     17   No. 20-55771. (Choi Decl. ¶ 7.)
                     18           5.      On July 31, 2020, Plaintiff filed a Complaint in Ventura County
                     19   Superior Court (“State Court”) titled “Abigail Thompson v. Los Robles Regional
                     20   Medical Center.” (Choi Decl. ¶ 8, Ex. C.)
                     21           6.      On August 5, 2020, Plaintiff filed a First Amended Complaint
                     22   (“FAC”). (Choi Decl. ¶ 9, Ex. D.)
                     23           7.      On October 23, 2020, Hospital filed a Stipulation and Proposed Order
                     24   to Extend Time for the First Responsive Pleading by Hospital. (Choi Decl. ¶ 10,
                     25   Ex. E.)
                     26           8.      On November 30, 2020, Hospital filed an Answer to the FAC. (Choi
                     27   Decl. ¶ 11, Ex. F.)
                     28   ///
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:12123200.1                    -2-                      NOTICE OF REMOVAL
    LOS A NG EL ES
                     Case 2:21-cv-02334-GW-SK Document 1 Filed 03/17/21 Page 3 of 6 Page ID #:3



                      1           9.      On January 19, 2021, Plaintiff filed a Motion for Leave to File a
                      2   Second Amended Complaint (“SAC”). (Choi Decl. ¶ 12, Ex. G.) On February 1,
                      3   2021, Hospital filed an Opposition to Plaintiff’s Motion. (Choi Decl. ¶ 13, Ex. H.)
                      4           10.     On February 16, 2021, the State Court granted Plaintiff’s Motion for
                      5   Leave to File a SAC. Plaintiff filed the SAC the same day. (Choi Decl. ¶¶ 14-15,
                      6   Ex. I-J.)
                      7           11.     On March 15, 2021, Hospital filed an Answer to the SAC in State
                      8   Court. (Choi Decl. ¶ 16, Ex. K.)
                      9   II.     NATURE OF THE SUIT
                     10           12.     The SAC includes additional causes of action not previously included
                     11   in the Complaint or FAC of (5) Failure to Pay Overtime Premium Under
                     12   Alternative Work Week Schedule, (6) Failure to Pay Wages Due Upon
                     13   Termination, (7) Failure to Provide Accurate Wage Statements, and (8) Unfair
                     14   Business Practice. Plaintiff alleges that she worked under an alternative work week
                     15   schedule and that she is entitled to overtime pursuant to the In-House Registry
                     16   Article of the Collective Bargaining Agreement (“CBA”) applicable to her during
                     17   her employment at Hospital. (See, SAC ¶ 30, attached to Choi Decl. as Exhibit J.)
                     18   III.    BASIS FOR REMOVAL: FEDERAL QUESTION
                     19           13.     This action is removable pursuant to 28 U.S.C. § 1441(a) and (c) in
                     20   that, as shown below, it is one over which the United States District Courts have
                     21   original jurisdiction under 28 U.S.C. § 1331 because the Complaint asserts a civil
                     22   action arising under the laws of the United States.
                     23           14.     The Fifth Cause of Action of Plaintiff’s SAC for unpaid overtime
                     24   asserts a violation of the CBA, which is governed by LRMA Section 301. This
                     25   claim therefore arises under federal law and the district courts of the United States
                     26   have original jurisdiction over all claims and actions brought under it, without
                     27   regard to the amount in controversy or the citizenship of the parties. 29 U.S.C.
                     28   § 185(a).
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:12123200.1                    -3-                     NOTICE OF REMOVAL
    LOS A NG EL ES
                     Case 2:21-cv-02334-GW-SK Document 1 Filed 03/17/21 Page 4 of 6 Page ID #:4



                      1           15.     Accordingly, federal subject matter jurisdiction exists over Plaintiff’s
                      2   asserted LRMA Section 301 claim in accordance with 28 U.S.C. § 1331, and this
                      3   action may thus be removed pursuant to 28 U.S.C. § 1441(a).
                      4           16.     The remaining claims in Plaintiff’s SAC are within this Court’s
                      5   supplemental jurisdiction pursuant to 28 U.S.C. § 1367, in that they are so related to
                      6   Plaintiff’s LRMA Section 301 claim as to form part of the same case or
                      7   controversy.
                      8           17.     Plaintiff’s state law claims do not raise novel or complex issues of
                      9   state law.
                     10   IV.     THE NOTICE OF REMOVAL IS PROCEDURALLY CORRECT
                     11           18.     Pursuant to 28 U.S.C. § 1446(a), Hospital has attached to this notice
                     12   and the declaration of Jenny S. Choi, all pleadings, process, orders, and all other
                     13   filings in the state court action. (Choi Decl. ¶¶ 4-16, Exs. A-K.)
                     14           19.     Plaintiff filed the SAC on February 16, 2021. Therefore, this Notice of
                     15   Removal is timely filed under 28 U.S.C. § 1446(b)(3).
                     16           20.     Hospital will promptly file and serve a notice of removal to the Clerk
                     17   of Superior Court of California, Ventura County. (See Choi Decl. ¶ 19, Ex. L.)
                     18           21.     As required by 28 U.S.C. §1446(d), Hospital will give notice of this
                     19   removal to Plaintiff. (Choi Decl. ¶ 19, Ex. L.)
                     20   V.      VENUE
                     21           22.     This action was brought and is pending before the Superior Court of
                     22   California, Ventura County.
                     23           23.     Ventura County, California is located within the Central District of
                     24   California.
                     25           24.     Thus, venue is proper pursuant to 28 U.S.C. § 84(c)(2) because this is
                     26   the “district and division embracing the place where [Plaintiff’s] action is pending.”
                     27   28 U.S.C. §1441(a), & 1446(a).
                     28   ///
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:12123200.1                     -4-                       NOTICE OF REMOVAL
    LOS A NG EL ES
                     Case 2:21-cv-02334-GW-SK Document 1 Filed 03/17/21 Page 5 of 6 Page ID #:5



                      1   VI.     CONCLUSION
                      2           WHEREFORE, Hospital prays that the Court will remove this civil action
                      3   from the Superior Court of the State of California, Ventura County, to the United
                      4   States District Court for the Central District of California. By removing the action
                      5   to this Court, Hospital does not waive any defenses, objections, or motions
                      6   available to it under state or federal law.
                      7
                      8   Dated: March 17, 2021                         Respectfully submitted,
                      9                                                 FORD & HARRISON LLP
                     10
                     11                                                 By: /s/ Jenny S. Choi
                                                                           Allison V. Saunders
                     12                                                    Jenny S. Choi
                                                                           Attorneys for Defendant
                     13                                                    LOS ROBLES REGIONAL
                                                                           MEDICAL CENTER
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:12123200.1                        -5-                       NOTICE OF REMOVAL
    LOS A NG EL ES
                     Case 2:21-cv-02334-GW-SK Document 1 Filed 03/17/21 Page 6 of 6 Page ID #:6



                      1                                    PROOF OF SERVICE
                      2           I, Mary Garner, declare:
                      3         I am a citizen of the United States and employed in Los Angeles County,
                          California. I am over the age of eighteen years and not a party to the within-entitled
                      4   action. My business address is 350 South Grand Avenue, Suite 2300, Los Angeles,
                          California 90071. On March 17, 2021, I served a copy of the within document(s):
                      5
                                  NOTICE OF REMOVAL OF ACTION BY DEFENDANT LOS
                      6           ROBLES REGIONAL MEDICAL CENTER PURSUANT TO 28
                                  U.S.C. §§ 1331, 1367, 1441, AND 1446
                      7
                                         ELECTRONICALLY: I caused a true and correct copy thereof to be
                      8                   electronically filed using the Court's Electronic Court Filing ("ECF")
                                          System and service was completed by electronic means by transmittal
                      9                   of a Notice of Electronic Filing on the registered participants of the
                                          ECF System. I served those parties who are not registered participants
                     10                   of the ECF System as indicated below.
                     11                   by e-mail or electronic transmission. Based on an agreement of the
                                         parties to accept service by e-mail or electronic transmission, I caused
                     12                   the documents to be sent on the date shown below to the e-mail
                                          addresses of the persons listed below. My email address is
                     13                   mgarner@fordharrison.com. I did not receive within a reasonable time
                                          after the transmission any electronic message or other indication that
                     14                   the transmission was unsuccessful.
                     15
                                 Mark F. Sullivan                                    Attorneys for Plaintiff
                     16          Law Office of Mark F. Sullivan                      Abigail Thompson
                                 2625 Townsgate Road, Suite 330
                     17          Westlake Village, CA 91361                           Registered Participant
                                 Telephone: (805) 277-7224                           in ECF System
                     18          Facsimile: (805) 495-7444
                                 Email: mark.sullivan@fivestatelaw.com
                     19
                               I declare under penalty of perjury under the laws of the United States of
                     20   America that the above is true and correct.
                     21           Executed on March 17, 2021, at Los Angeles, California.
                     22
                     23                                                              Mary Garner
                     24
                     25
                     26
                     27
                     28
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                          WSACTIVELLP:12123200.1                     -6-                       NOTICE OF REMOVAL
    LOS A NG EL ES
